76 F.3d 377
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Lee WORSHAM, Plaintiff--Appellant,andWallace Ward;  Clarence Julius Chew;  Jeffrey Steven Kersey;Joseph B. Smith;  Donald L. Knox;  Charles Hatfield;Dorothy Stevenson;  Karen Fried;  Liston Noble;  AnthonyEdward Henderson;  Clifford Hinds-Bey;  Jonny Brown;  PercySmith, and all others similarly situated, Plaintiffs,v.Richard A. LANHAM, Defendant--Appellee,andWilliam D. Schaeffer;  Bishop L. Robinson, Secretary ofPublic Safety and Correctional Services;  Division ofCorrections;  Marvin N. Robbins, Executive Director, Igo;Melanie C. Pereira, Deputy Commissioner;  Mary Anne Saar,Former Acting Secretary;  Paul Davis, Chairman;  Marjorie A.Jennings, Commissioner;  Frank Pappas, Commissioner;Patricia K. Cushwa, Commissioner;  Maceo Williams,Commissioner;  Dan Zaccagnini, Commissioner;  Michael C.Blount, Commissioner, Defendants.Jeffrey Steven KERSEY, Plaintiff--Appellant,andJohn Lee Worsham;  Wallace Ward;  Clarence Julius Chew;Joseph B. Smith;  Donald L. Knox;  Charles Hatfield;Dorothy Stevenson;  Karen Fried;  Liston Noble;  AnthonyEdward Henderson;  Clifford Hinds-Bey;  Jonny Brown;  PercySmith, and all others similarly situated, Plaintiffs,v.Richard A. LANHAM, Defendant--Appellee,and William D. Schaeffer;  Bishop L. Robinson, Secretary ofPublic Safety and Correctional Services;  Division ofCorrections;  Marvin N. Robbins, Executive Director, Igo;Melanie C. Pereira, Deputy Commissioner;  Mary Anne Saar,Former Acting Secretary;  Paul Davis, Chairman;  Marjorie A.Jennings, Commissioner;  Frank Pappas, Commissioner;Patricia K. Cushwa, Commissioner;  Maceo Williams,Commissioner;  Dan Zaccagnini, Commissioner;  Michael C.Blount, Commissioner, Defendants.Clarence Julius CHEW, Plaintiff--Appellant,andJohn Lee Worsham;  Wallace Ward;  Jeffrey Steven Kersey;Joseph B. Smith;  Donald L. Knox;  Charles Hatfield;Dorothy Stevenson;  Karen Fried;  Liston Noble;  AnthonyEdward Henderson;  Clifford Hinds-Bey;  Jonny Brown;  PercySmith, and all others similarly situated, Plaintiffs,v.Richard A. LANHAM, Defendant--Appellee,andWilliam D. Schaeffer;  Bishop L. Robinson, Secretary ofPublic Safety and Correctional Services;  Division ofCorrections;  Marvin N. Robbins, Executive Director, Igo;Melanie C. Pereira, Deputy Commissioner;  Mary Anne Saar,Former Acting Secretary;  Paul Davis, Chairman;  Marjorie A.Jennings, Commissioner;  Frank Pappas, Commissioner;Patricia K. Cushwa, Commissioner;  Maceo Williams,Commissioner;  Dan Zaccagnini, Commissioner;  Michael C.Blount, Commissioner, Defendants.Wallace WARD;  Jeffrey Steven Kersey;  Charles Hatfield;John Lee Worsham, Plaintiffs--Appellees,andClarence Julius Chew;  Joseph B. Smith;  Donald L. Knox;Dorothy Stevenson;  Karen Fried;  Liston Noble;  AnthonyEdward Henderson;  Clifford Hinds-Bey;  Jonny Brown;  PercySmith, and all others similarly situated, Plaintiffs--Appellees,v.William D. SCHAEFFER;  Bishop L. Robinson, Secretary ofPublic Safety and Correctional Services;  Richard A. Lanham;Division of Corrections;  Marvin N. Robbins, ExecutiveDirector, Igo;  Melanie C. Pereira, Deputy Commissioner;Mary Anne Saar, Former Acting Secretary;  Paul Davis,Chairman;  Marjorie A. Jennings, Commissioner;  FrankPappas, Commissioner;  Patricia K. Cushwa, Commissioner;Maceo Williams, Commissioner;  Dan Zaccagnini, Commissioner;Michael C. Blount, Commissioner, Defendants--Appellants.Hercules WILLIAMS, Appellant,andJohn Lee Worsham;  Wallace Ward;  Clarence Julius Chew;Jeffrey Steven Kersey;  Joseph B. Smith;  Donald L. Knox;Charles Hatfield;  Dorothy Stevenson;  Karen Fried;  ListonNoble;  Anthony Edward Henderson;  Clifford Hinds-Bey;Jonny Brown;  Percy Smith, and all others similarlysituated, Plaintiffs,v.William D. SCHAEFFER;  Bishop L. Robinson, Secretary ofPublic Safety and Correctional Services;  Richard A. Lanham;Division of Corrections;  Marvin N. Robbins, ExecutiveDirector, Igo;  Melanie C. Pereira, Deputy Commissioner;Mary Anne Saar, Former Acting Secretary;  Paul Davis,Chairman;  Marjorie A. Jennings, Commissioner;  FrankPappas, Commissioner;  Patricia K. Cushwa, Commissioner;Maceo Williams, Commissioner;  Dan Zaccagnini, Commissioner;Michael C. Blount, Commissioner, Defendants--Appellees.Joseph COLVIN, Appellant,andJohn Lee Worsham;  Wallace Ward;  Clarence Julius Chew;Jeffrey Steven Kersey;  Joseph B. Smith;  Donald L. Knox;Charles Hatfield;  Dorothy Stevenson;  Karen Fried;  ListonNoble;  Anthony Edward Henderson;  Clifford Hinds-Bey;Jonny Brown;  Percy Smith, and all others similarlysituated, Plaintiffs,v.William D. SCHAEFFER;  Bishop L. Robinson, Secretary oOfPublic Safety and Correctional Services;  Richard A. Lanham;Division of Corrections;  Marvin N. Robbins, ExecutiveDirector, Igo;  Melanie C. Pereira, Deputy Commissioner;Mary Anne Saar, Former Acting Secretary;  Paul Davis,Chairman;  Marjorie A. Jennings, Commissioner;  FrankPappas, Commissioner;  Patricia K. Cushwa, Commissioner;Maceo Williams, Commissioner;  Dan Zaccagnini, Commissioner;Michael C. Blount, Commissioner, Defendants--Appellees.Marvin WILLIAMSON, Appellant,andJohn Lee Worsham;  Wallace Ward;  Clarence Julius Chew;Jeffrey Steven Kersey;  Joseph B. Smith;  Donald L. Knox;Charles Hatfield;  Dorothy Stevenson;  Karen Fried;  ListonNoble;  Anthony Edward Henderson;  Clifford Hinds-Bey;Jonny Brown;  Percy Smith, and all others similarlysituated, Plaintiffs,v.William D. SCHAEFFER;  Bishop L. Robinson, Secretary ofPublic Safety and Correctional Services;  Richard A. Lanham;Division of Corrections;  Marvin N. Robbins, ExecutiveDirector, Igo;  Melanie C. Pereira, Deputy Commissioner;Mary Anne Saar, Former Acting Secretary;  Paul Davis,Chairman;  Marjorie A. Jennings, Commissioner;  FrankPappas, Commissioner;  Patricia K. Cushwa, Commissioner;Maceo Williams, Commissioner;  Dan Zaccagnini, Commissioner;Michael C. Blount, Commissioner, Defendants--Appellees.Frederick JOHNSON, Appellant,andJohn Lee Worsham;  Wallace Ward;  Clarence Julius Chew;Jeffrey Steven Kersey;  Joseph B. Smith;  Donald L. Knox;Charles Hatfield;  Dorothy Stevenson;  Karen Fried;  ListonNoble;  Anthony Edward Henderson;  Clifford Hinds-Bey;Jonny Brown;  Percy Smith, and all others similarlysituated, Plaintiffs,v.William D. SCHAEFFER;  Bishop L. Robinson, Secretary ofPublic Safety and Correctional Services;  Richard A. Lanham;Division Of Corrections;  Marvin N. Robbins, ExecutiveDirector, Igo;  Melanie C. Pereira, Deputy Commissioner;Mary Anne Saar, Former Acting Secretary;  Paul Davis,Chairman;  Marjorie A. Jennings, Commissioner;  FrankPappas, Commissioner;  Patricia K. Cushwa, Commissioner;Maceo Williams, Commissioner;  Dan Zaccagnini, Commissioner;Michael C. Blount, Commissioner, Defendants--Appellees.Clifton ANDERSON, Appellant,andJohn Lee Worsham;  Wallace Ward;  Clarence Julius Chew;Jeffrey Steven Kersey;  Joseph B. Smith;  Donald L. Knox;Charles Hatfield;  Dorothy Stevenson;  Karen Fried;  ListonNoble;  Anthony Edward Henderson;  Clifford Hinds-Bey;Jonny Brown;  Percy Smith, and all others similarlysituated, Plaintiffs,v.William D. SCHAEFFER;  Bishop L. Robinson, Secretary ofPublic Safety and Correctional Services;  Richard A. Lanham;Division Of Corrections;  Marvin N. Robbins, ExecutiveDirector, Igo;  Melanie C. Pereira, Deputy Commissioner;Mary Anne Saar, Former Acting Secretary;  Paul Davis,Chairman;  Marjorie A. Jennings, Commissioner;  FrankPappas, Commissioner;  Patricia K. Cushwa, Commissioner;Maceo Williams, Commissioner;  Dan Zaccagnini, Commissioner;Michael C. Blount, Commissioner, Defendants--Appellees.Clifton MOORE, Appellant,andJohn Lee Worsham;  Wallace Ward;  Clarence Julius Chew;Jeffrey Steven Kersey;  Joseph B. Smith;  Donald L. Knox;Charles Hatfield;  Dorothy Stevenson;  Karen Fried;  ListonNoble;  Anthony Edward Henderson;  Clifford Hinds-Bey;Jonny Brown;  Percy Smith, and all others similarlysituated, Plaintiffs,v.William D. SCHAEFFER;  Bishop L. Robinson, Secretary ofPublic Safety and Correctional Services;  Richard A. Lanham;Division of Corrections;  Marvin N. Robbins, ExecutiveDirector, Igo;  Melanie C. Pereira, Deputy Commissioner;Mary Anne Saar, Former Acting Secretary;  Paul Davis,Chairman;  Marjorie A. Jennings, Commissioner;  FrankPappas, Commissioner;  Patricia K. Cushwa, Commissioner;Maceo Williams, Commissioner;  Dan Zaccagnini, Commissioner;Michael C. Blount, Commissioner, Defendants--Appellees.David P. BROWN, Appellant,andJohn Lee WORSHAM;  Wallace Ward;  Clarence Julius Chew;Jeffrey Steven Kersey;  Joseph B. Smith;  Donald L. Knox;Charles Hatfield;  Dorothy Stevenson;  Karen Fried;  ListonNoble;  Anthony Edward Henderson;  Clifford Hinds-Bey;Jonny Brown;  Percy Smith, and all others similarlysituated, Plaintiffs,v.William D. SCHAEFFER;  Bishop L. Robinson, Secretary ofPublic Safety and Correctional Services;  Richard A. Lanham;Division of Corrections;  Marvin N. Robbins, ExecutiveDirector, Igo;  Melanie C. Pereira, Deputy Commissioner;Mary Anne Saar, Former Acting Secretary;  Paul Davis,Chairman;  Marjorie A. Jennings, Commissioner;  FrankPappas, Commissioner;  Patricia K. Cushwa, Commissioner;Maceo Williams, Commissioner;  Dan Zaccagnini, Commissioner;Michael C. Blount, Commissioner, Defendants--Appellees.
Nos. 95-7267, 95-7324, 95-7343, 95-7438, 95-7439,95-7344, 95-7440, 95-7441, 95-7442.No. 95-7599
No. 95-7600
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1996.Decided Jan. 31, 1996.

John Lee Worsham, Jeffrey Steven Kersey, Clarence Julius Chew, Hercules Williams, Joseph Colvin, Marvin Williamson, Frederick Johnson, Clifton Anderson, Milton Moore, David P. Brown, Appellants Pro Se.  John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Carmen Mercedes Shepard, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before WILKINS and LUTTIG, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Plaintiffs appeal from the district court's order granting in part, and denying in part, relief on their 42 U.S.C. § 1983 (1988) complaint.   Defendants have cross-appealed.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Worsham v. Lanham, Nos.  CA-93-1891-JFM;  CA-93-1953-JFM;  CA-93-2017-JFM;  CA-93-2089-JFM;  CA-93-2166-JFM;  CA-93-2343-JFM;  CA-93-3535-JFM;  CA-93-3633-JFM;  CA-94-113-JFM;  CA-94-862-JFM;  CA-94-1260-JFM;  CA-93-4060-JFM (L) (D.Md. Aug. 1, 1995, Aug. 3, 1995).   We deny the Plaintiffs' motions to appoint counsel and file an amended complaint.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.